Citation Nr: 0519074	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-23 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to death pension benefits.

3.  Entitlement to service connection for bilateral blindness 
for accrued purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served in the Philippine Guerrillas from April 
1945 to September 1945, with the regular Philippine Army from 
September 11, 1945, to September 18, 1945, and with the 
Special Philippine Scout from April 1946 to March 1949.  He 
died in March 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2003 rating decisions of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied service 
connection for cause of the veteran's death, eligibility for 
death pension benefits, and service connection for blindness 
in both eyes for accrued purposes.


FINDINGS OF FACT

1.  The decedent died in March 2002.  The death certificate 
shows that the immediate cause of his death was cardio-
respiratory arrest with an antecedent cause of pulmonary 
cancer with metastases to the brain with an other significant 
cause of hypertensive cardiovascular disease.  

2. At the time of his death, the decedent was not service 
connected for any disability.

3.  There is no competent medical evidence which has been 
submitted or identified to demonstrate that the decedent's 
death was related to service or that cancer or heart disease 
was manifested to a compensable degree within one year 
following the veteran's discharge from service.

4. The National Personnel Records Center (NPRC) has certified 
that the veteran served with the Philippine Guerrillas from 
April 1945 to September 1945, with the regular Philippine 
Army from September 11, 1945, to September 18, 1945, and with 
the Special Philippine Scout from April 1946 to March 1949.

5.  There is no competent evidence that blindness in both 
eyes is related to service.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1310 (West 
2002); 38 C.F.R. §§ 3.1(y), 3.303, 3.307, 3.309, 3.312 
(2004).

2.  The criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2004).

3.  Blindness in both eyes was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 5121; 
38 C.F.R. § 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in her possession that pertains to the claim.  As 
for the pension benefits, the appellant is not legally 
entitled to that benefit and thus there is not duty to notify 
and assist the appellant with respect to this claim.  Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
November 2003.  Since this letter fully provided notice of 
elements (1), (2) and (3), see above, it is not necessary for 
the Board to provide extensive reasons and bases as to how VA 
has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. ----, ----, No. 02-1077, 
slip op. at 33 (April 14, 2005).  In addition, by virtue of 
the February 2003 rating decision, the June 2003 statement of 
the case, and the January 2004 and May 2004 supplemental 
statements of the case, the appellant was provided with the 
specific information as to why service connection for cause 
of the veteran's death, entitlement to death pension 
benefits, and entitlement to service connection for blindness 
in both eyes for accrued purposes were not warranted.  The 
appellant was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the June 2003 statement of the 
case, which addresses VA's duty to notify claimants of 
necessary information or evidence.  

Finally, with respect to element (4), the Board notes that in 
the RO's November 2003 letter, it essentially informed the 
appellant that she needed to submit any evidence pertaining 
to her claims.  Specifically, the RO told the appellant, "We 
need additional information or evidence from you."  It asked 
the appellant to submit any competent evidence showing that 
the veteran was treated for the death-causing pulmonary 
carcinoma with metastasis to the brain and hypertensive 
cardiovascular disease during service or within one year 
following his discharge from service.  It noted that it would 
help her obtain any additional evidence "you are unable to 
obtain provided you adequately identify such records and 
authorize us to request them."  Regarding the claim for 
accrued benefits, the RO noted that it could consider the 
evidence that was of record at the time of the veteran's 
death and that she could not submit any other records, unless 
the veteran had been treated at a VA facility.  The Board 
finds that such statements meet the requirements of the 
fourth element, as the appellant was placed on notice that 
she should submit any evidence in her possession that 
pertained to the claims or at least inform VA if there were 
any outstanding records.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained records from the 
Veterans Memorial Hospital.  The appellant submitted a 
private medical record.  There is no indication that there 
are any outstanding records that need to be obtained.  An 
examination has not been conducted or an opinion requested in 
connection with any of the claims, and the Board finds that 
such was not necessary to make a decision on the claims.  
Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record 
(1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
veteran's death may be associated with his service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).  This same analysis can apply to 
the claim for service connection for blindness for accrued 
purposes, as there is no evidence of a relationship between 
the post service blindness and the veteran's service.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities, such as cancer and hypertensive cardiovascular 
disease, when manifested to a compensable degree within the 
initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

In order for service connection for the cause of the 
decedent's death to be granted in this case, it must be shown 
that a service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that several months 
after the veteran was discharged, he developed cardiovascular 
disease or lung disease.  

The veteran was not service connected for any disability at 
the time of his death.  The service medical records are 
presumed to have been burned in the 1973 fire at the NPRC.  
The Board notes that the veteran filed a claim for service 
connection for blindness in both eyes right before his death.  
He did not, however, file claims for service connection for 
lung cancer or hypertensive cardiovascular disease.  An 
affidavit for Philippine Army Personnel, dated March 1946, 
shows that the veteran denied any wounds or illnesses 
incurred from December 1941 to the present.  He stated, 
"None" when asked to list wounds and illnesses.  A November 
2002 letter from a private physician shows that the physician 
saw the veteran from July 1999 to April 2001 for 
hypertension, gouty arthritis, Type II diabetes mellitus, and 
a lung mass.

The veteran died in March 2002.  The death certificate shows 
the immediate cause of his death was cardio-respiratory 
arrest with an antecedent cause of pulmonary cancer with 
metastases to the brain with an other significant cause of 
hypertensive cardiovascular disease.  

Upon careful review of the evidence of record, the Board 
finds that there is no competent evidence that establishes a 
nexus between the causes of the veteran's death and service, 
to include that lung cancer or heart disease was manifested 
to a compensable degree within one year following the 
veteran's discharge from service.  In fact, the first showing 
of diagnoses of a lung mass and hypertension was in the 
November 2002 letter from the private physician, who 
indicated that the veteran had been treated for such 
approximately 50 years following the veteran's discharge from 
service.  Such does not provide a nexus between the cause of 
the veteran's death and service.

The Board does not doubt the appellant's sincere belief that 
the veteran's death was related in some way to his military 
service.  The Board has considered the appellant's statements 
to this effect.  Nevertheless, in this case, the appellant 
has not been shown to have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, there is a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused or 
contributed to the cause of death of the veteran.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

III.  Non-Service-Connected Death Pension

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service- 
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period. This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits. Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

As noted above, the service department has certified that the 
veteran served with the Philippine Guerrillas from April 1945 
to September 1945, with the regular Philippine Army from 
September 11, 1945, to September 18, 1945, and with the 
Special Philippine Scouts from April 1946 to March 1949.  The 
service department's determination is binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for death pension benefits.

The appellant has not submitted any information different 
from the information provided to and used by the service 
department in its verification of the veteran's service.  
There is no further contention that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or recertify additional military service.  As noted above, 
the NPRC already has verified the decedent's service.  In 
addition, the Board notes that the official documents do not 
indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a).

In this case, the law is dispositive, and basic eligibility 
for pension is precluded based upon the service of the 
decedent.  Therefore, eligibility for death pension benefits 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Accrued Benefits

In June 2001, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating 
that he was seeking compensation for blindness in both eyes.  
He submitted treatment records from the Valley Eye Center, 
dated from 1998 to 2001, which showed the veteran had been 
diagnosed with cataract of the right eye, pseudophakia of the 
left eye, and pigmentary retinopathy of both eyes.  

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 C.F.R. § 3.1000(a) (2004).

Compensation may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Compensation may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
compensation.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of compensation for blindness in both eyes.  As stated 
above, the service medical records are presumed to have been 
burned in the 1973 fire at the NPRC.  An affidavit for 
Philippine Army Personnel, dated March 1946, shows that the 
veteran denied any wounds or illnesses incurred from December 
1941 to the present.  He stated, "None" when asked to list 
wounds and illnesses.  The first showing of any problems with 
the veteran's eyes was in 1998, when he was diagnosed with 
cataract of the right eye, pseudophakia of the left eye, and 
pigmentary retinopathy of both eyes, which is close to 50 
years following the veteran's discharge from service.  No 
medical professional has attributed these diagnoses to the 
veteran's service.

The appellant has not provided specific arguments regarding 
this claim; however, to the extent that she may be asserting 
that the veteran's eye problems were incurred in service, she 
does not have the requisite knowledge of medical principles 
that would permit her to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 2 Vet. App. at 494.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the appellant's claim 
for compensation for blindness in both eyes, for accrued 
purposes, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.


ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to death pension benefits is denied.

Service connection for bilateral blindness for accrued 
purposes is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


